Citation Nr: 1221031	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  11-23 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1984 to January 2004.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, in particular, the Foreign Case Division.

In June 2012, the Board granted the Veteran's motion to reschedule his videoconference hearing before a Veterans Law Judge.  Accordingly, the Board is remanding the claim to the RO via the Appeals Management Center (AMC).


REMAND

The Veteran's videoconference hearing initially was scheduled for April 18, 2012.  However, in a statement dated March 11, 2012, so more than a month prior to that scheduled hearing, he notified the RO that he would be unable to appear for that hearing as he had just returned from emergency leave and lives overseas.  He therefore asked to reschedule the hearing for a later date, preferably sometime in June or July 2012.

The Veteran's representative submitted this statement to the RO on March 13, 2012.  As such, the Veteran's request to reschedule his hearing was received more than two weeks prior to the scheduled date of the hearing.  See 38 C.F.R. § 20.705(d) (2011).  On March 28, 2012, the RO sent a letter to the Veteran notifying him that his videoconference hearing had been rescheduled at the Pittsburgh RO.  The letter also notified him of the time and date of his rescheduled hearing.  Subsequently, the RO forwarded his request to reschedule his hearing to the Board as a formal motion pursuant to 38 C.F.R. § 20.705.  And, as mentioned above, the Board found that good cause to reschedule the hearing had been shown and granted the motion in June 2012.  Id.  He is entitled to this hearing before deciding his claim.  See 38 C.F.R. § 20.700(a) and (e).

Accordingly, the claim is REMANDED for the following action:


Provide the Veteran a videoconference hearing at the time, date, and location in the March 28, 2012, notification letter.  Or, if necessary due to procedural delays caused by the Board's review of his motion to reschedule his videoconference hearing, reschedule his videoconference hearing at the earliest opportunity (also recognizing that he lives abroad and therefore requires appropriate advance notice in order to make travel arrangements) and notify him and his representative of the date, time, and location of this rescheduled hearing.  If the hearing date must be rescheduled, put a copy of any additional notification letters in the claims file.  Also, if, for whatever reason, the Veteran changes his mind and elects not to have this hearing, or fails to report for the proceeding on the date rescheduled, document this in the claims file.


He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


